 
 
I 
108th CONGRESS
2d Session
H. R. 5097 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. Gutierrez (for himself and Mrs. Kelly) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Deposit Insurance Act to prevent conflicts of interest by establishing post-employment limitations on bank examiners-in-charge, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Close the Bank Examiner Revolving Door Act . 
2.Post-employment limitations on bank examiners-in-chargeSection 10 of the Federal Deposit Insurance Act (12 U.S.C. 1821) is amended by adding at the end the following new subsection: 
 
(g)Post-employment limitations on bank examiners-in-charge 
(1)In generalIn the case of any person who— 
(A)ceases to be an officer or employee of a Federal banking agency; and 
(B)at any time during the 3-year period ending on the date such person ceases to be an officer or employee of such agency, was the chief examiner of, or had supervisory authority over, any depository institution,such person may not hold any office, position, or employment (including a position which causes such person to be treated as an institution-affiliated party) at any such depository institution during the 1-year period beginning on such date. 
(2)Penalty for noncompliance 
(A)In generalAny person who violates paragraph (1) shall forfeit such person’s retirement and other benefits under title 5, United States Code.  
(B)NoticeIf the head of any Federal banking agency determines that a violation of paragraph (1) has occurred, the head of such agency shall notify the Director of the Office of Personnel Management of such violation.. 
 
